    Case 2:18-cv-01534-RJC-CRE Document 158-1 Filed 02/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANDREW FITCH,                                     )
 RICHARD D’ALESSANDRO, and                         )
 MICHAELLE HUTCHISON, individually                 )
 and on behalf of all others similarly situated,   )
                                                   )
                        Plaintiffs,                )
        v.                                         )
                                                   )
 GIANT EAGLE, INC., d/b/a GETGO CAFÉ               )
 + MARKET,                                         )   Consolidated Civil Action No.
                                                   )   2:18-cv-01534-DSC-CRE
                        Defendant.                 )
                                                   )
 JORDAN JONES,                                     )
 ROBERT LEMUS, and                                 )   THIS ORDER RELATES TO THE
 JASON REED, individually and on behalf of         )   JONES ACTION
 all other similarly situated,                     )
                                                   )
                        Plaintiffs,                )
        v.                                         )
                                                   )
 GIANT EAGLE, INC.,                                )
                                                   )
                        Defendant.                 )

                             [PROPOSED] ORDER OF COURT

      AND NOW, this ____ day of ________________________, 2020, upon consideration of

Defendant Giant Eagle, Inc.’s Motion to Reconsider Order Striking Motion for Summary

Judgment, and the reasons set forth therein, good cause having been shown therefore, IT IS

HEREBY ORDERED that Giant Eagle’s Motion to Reconsider is GRANTED. Giant Eagle’s

Motion for Summary Judgment (Doc. 130) filed, January 21, 2020, is GRANTED.


                                              BY THE COURT:


                                                                                       , J.
